                       Case 3:20-mj-00209                Document 1          Filed 08/18/20         Page 1 of 18


AO 91 (Rev. 11/ 11) Criminal Complaint


                                     UNITED STATES DISTRJCT COURT
                                                                   for the
                                                             District of Oregon

                  United States of America                            )
                                V.                                    )
                  DAKOTAH RAY HORTON
                                                                      )
                                                                      )
                                                                                 Case No. ~ :   zo-~- ~ \- ~L)
                                                                                          3:20-mj-209
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the compl ainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                      July 27 , 2020               in the cou nty of             Mu ltnomah            in the
                       Di strict of - - -Ore go n - - - , the defendant(s) violated:
                                         ---=--
            Code Section                                                           Offense Description
18 U.S .C. § 111 (b)                              Assa ult on Federa l Ag e nt




         This criminal complaint is based on these facts :

See attached affidavit of DUSM Christophe r Ta mayo




         '1 Conti nued on the attached sheet.



                                                                                         Christopher Tamayo , DUSM USMS
                                                                                                  Prin ted name and title

Sworn to before me and signed in my presence.




City and state:                          Portland , Oregon                              John Jelderks , U.S . Magistrate Judge
                                                                                                 Printed name and title
            Case 3:20-mj-00209       Document 1        Filed 08/18/20     Page 2 of 18




DISTRICT OF OREGON                    )
                                      ) ss: AFFIDAVIT OF DEPUTY U.S. MARSHAL
County of Multnomah                   )     CHRISTOPHER TAMA YO

              Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Christopher Tamayo, being duly sworn, do hereby depose and state as follows :

                              Introduction and Agent Background

       1.      I am a Criminal Investigator Deputy United States Marshal (CIDUSM) with the

United States Marshals Service and have been since 2013 . I am assigned to the Pacific

 orthwest Violent Offender Task Force where I am responsible for conducting fugitive and sex

offender investigations that result in arrest and prosecutions of individuals who are facing

criminal charges in state and federal court. As a CIDUSM, I am authorized under 28 U.S.C. §

564 to enforce the federal criminal laws of the United States. My training and experience

includes completion of a California Peace Officer Standard Training Academy as a Deputy

Sheriff in Contra Costa County, the Federal Criminal Investigator Training Program and the U.S .

Marshals Service Basic Academy at the Federal Law Enforcement Training Center in Glynco,

Georgia. I also have a bachelor' s degree in Criminal Justice from California State University -

Sacramento. I have conducted numerous criminal, fugitive, and sex offender investigations. I am

currently detailed to the Diligent Valor Investigative Task Force.

       2.      The facts set forth in this affidavit are based on the following: my own personal

knowledge, knowledge obtained from other individuals during my participation in this

investigation, including other law enforcement officers, interviews of witnesses, my review of

records related to this investigation, communication with others who have knowledge of the

events and circumstances described herein, and information gained through my training and

experience. Because this affidavit is submitted for the limited purpose of establishing probable
             Case 3:20-mj-00209        Document 1       Filed 08/18/20       Page 3 of 18




cause in support of the application for an arrest warrant, it does not set forth each fact that I or

others have learned during this investigation.

       3.       I submit this affidavit in support of a criminal complaint and arrest warrant for

Dakotah Ray HORTON for a violation of 18 U.S.C . § 11 l(b), Assault on Federal Agent. As set

forth below, there is probable cause to believe, and I do believe, that Dakotah Ray HORTON

committed the above listed offense.

                                          Applicable Law

       4.       18 U.S.C. § 11 l(a) makes it an offense to forcibly assault, resist, oppose, impede,

intimidate, or interfere with any person designated in 18 U.S.C. § 1114 while engaged in or on

account of the performance of official duties. Persons designated in§ 1114 include any officer

or employee of the United States or of any agency in any branch of the United States government

while such officer or employee is engaged in or on account of the perfo1mance of official duties,

and any person assisting such an officer or employee in the performance of official duties. Under

18 U.S .C § 11 l(b), whoever, in commission of any acts described in subsection(a), uses a deadly

or dangerous weapon or inflicts bodily injury, shall be fined under this title or imprisoned not

more than 20 years, or both.

                                   Statement of Probable Cause

        5.      Since on or about May 26, 2020, people have gathered in Portland public areas to

protest. Three of these public areas are Lownsdale Square, Chapman Square and Terry Schrunk

Plaza in downtown Portland, Oregon. The Portland Justice Center, which houses the Portland

Police Bureau's (PPB) Central Precinct and the Multnomah County Detention Center (MCDC),

borders these parks, as does the Mark 0. Hatfield United States Courthouse. The United States


 Page 2 - Affidavit of Christopher Tamayo                          USAO Version Rev. April 2018
            Case 3:20-mj-00209          Document 1                       Filed 08/18/20                          Page 4 of 18




of America owns the entire city block (Block #24) occupied by the Hatfield Courthouse, as

depicted below. 1




                                    s.<En'H n, Aa"Q('(Mtl/Y/.t"j.lJ.        (KS~IPTl<W
                                                        .      J                          ,,..-,=---   ~
                                              4UU Z4', ,.Pt:J,frtllltfJ "                   ,.-~:;~~~~':•L
                                   t~~=:.:e,:::;,:~m
                                                ~.,........ / ,l'#o&.    .-...c.
                                                                                   M.N.
                                                                                           LAND s,H., no•    I
                                                     ✓;N. 1.->tlH
                                                  ,//4 $8!.   Hz, . $'
                                                   • ~tJ-4                r-so·



       6.      Daily protests have often been followed by nightly criminal activity in the form of

vandalism, destruction of property, looting, arson, and assault. The Hatfield Courthouse has

suffered significant damage. Additionally, mounted building security cameras and access

control devices have been vandalized or stolen. The most recent repair estimate for the damage

to the courthouse exceeds $500,000. Federal law enforcement officers tasked with protecting the

courthouse, including Federal Protective Service officers, U.S. Marshal Service deputies, U.S.

Border Patrol agents, and others, have been assaulted with aerial fireworks used as mortars, high

intensity lasers targeting their eyes, various projectiles (including rocks, frozen water bottles,


1
  As part of my duties, I am familiar with the property boundaries for federal facilities in the
Portland area. The federal government owns the entire city block occupied by the Mark 0 .
Federal Courthouse. Easements have been granted for the sidewalks surrounding the facility. The
property boundary extends past the sidewalks and into the streets surrounding the courthouse.
 Page 3 - Affidavit of Christopher Tamayo                      USAO Version Rev. April 2018
              Case 3:20-mj-00209      Document 1       Filed 08/18/20     Page 5 of 18




glass bottles, and balloons filled with paint), and have been subjected to verbal threats and vulgar

language from demonstrators while preforming their duties.

                               Details of Criminal Offense and Arrest

         7.      On July 27, 2020, Dakotah Ray HORTON assaulted a federal law enforcement

officer by striking him in the upper back, neck and shoulder area with a baseball bat while he

was performing official duties at the Mark 0 . Hatfield Federal Courthouse.

         8.      On July 27, 2020, at approximately 1: l O AM, violent opportunists attempted to

destroy the security fence in front of the Mark 0 . Hatfield Federal Courthouse with power tools.

In response to this behavior the Federal Protective Service (FPS) declared an unlawful assembly

multiple times in an attempt to disperse the crowd. During the declarations, violent opportunists

proceeded to attack law enforcement officers by throwing hard objects, glass bottles and

explosive devices at them. During the dispersal, the Deputy United States Marshal (DUSM)

victim of the assault (VICTIM 1) 2 was dressed in a clearly marked police tactical uniform and

was wearing protective equipment to include a gas mask, helmet, and body armor.

At approximately 01 :20 hours, VICTIM l was walking with a group of United States Marshals

Service Deputies when multiple subjects formed a line in front of them. These subjects were

holding various items to include hockey sticks, bats, and shields. Using a loudspeaker FPS

Officers ordered the subjects to disperse from the area, but the subjects did not comply. After the

subjects ignored repeated orders to depart the area, the United States Marshals Service (USMS)



2The identity of the DUSM Victim (VICTIM 1) referred to in this affidavit is known to me.
They are a federa l agent for purposes of 18 U.S .C. § 1114. VICTIM l was working to help
secure the Hatfield Courthouse on July 27, 2020, and was engaged in the performance of official
duties. Their identity is being withheld from this affidavit at this time to protect their safety.

    Page 4 - Affidavit of Christopher Tamayo                     USAO Version Rev. April 2018
            Case 3:20-mj-00209        Document 1       Filed 08/18/20      Page 6 of 18




line moved forward to disperse the subjects.

       9.      As deputies approached, law enforcement officers attempted to apprehend Noelle

MANDOLFO for assaulting an officer. VICTIM 1 was assisting with the arrest. As VICTIM 1

was kneeling on the ground, the assailant approached from behind. The assailant then struck

VICTIM 1 in the upper back, neck and shoulder area with a wooden baseball bat. VICTIM 1 was

facing the opposite direction when the assault occ\med. However, when VICTIM 1 turned

around, he observed the assailant pointing a wooden baseball bat at him. This assault was

witnessed by multiple individuals who were present at the time and were live streaming the

arrest of MANDOLFO on multiple internet feeds and in doing that they had captured the

assailant attacking VICTIM 1.

       10.     I watched several of these live stream feeds which were posted on the internet by

individuals as weli as media outlets. I watched a feed posted by Ruptly media on their YouTube

channel at: https:llwww.youtube.com/watch?feature=youtu.be&v=xm-RSwrnkxfc&app=desktop

While watching the feed I witnessed assault on Victim 1. The attack occurs at 0:09 mark in the

video . I noted that during the assailant's assault on VICTIM 1, the assailant was wearing a

distinct light gray sweatshirt with black long sleeves and a black hood . Additionally, the assailant

was wearing a black bandana face covering, black jeans and black and white colored Converse

"Chuck Taylor" style sneakers. I took several screen captures of the attack. They are depicted in

Photos 1, 2, 3 and 4 below.

II

II

II


 Page 5 - Affidavit of Christopher Tamayo                        USAO Version Rev. April 2018
              Case 3:20-mj-00209       Document 1        Filed 08/18/20      Page 7 of 18




       11 .      In Photo l , the screen capture is the moment right before the assault. Victim 1 is

affecting the arrest of MANDOLFO and the assailant ' s arm is blurred but in frame.

                                               Photo l




 Page 6 - Affidavit of Christopher Tamayo                          USAO Version Rev. April 2018
            Case 3:20-mj-00209      Document 1       Filed 08/18/20    Page 8 of 18




      12.      Photo 2 captures the moment the wooden bat strikes Victim 1.

                                           Photo 2




II

II

II

II
 Page 7 - Affidavit of Christopher Tamayo                    USAO Version Rev. April 2018
          Case 3:20-mj-00209        Document 1        Filed 08/18/20      Page 9 of 18




       13 .   In Photo 3, the gray portion of the assailant's sweatshirt is observed. Also the

attacker' s black and white Converse Chuck Taylor style athletic shoe can be observed.

                                            Photo 3




II

II

II

II

II


 Page 8 - Affidavit of Christopher Tamayo                      USAO Version Rev. April 2018
            Case 3:20-mj-00209       Document 1         Filed 08/18/20    Page 10 of 18




        14.    Photo 4 is the moment that Victim 1 turns to face the assailant. The image shows

the bandana facial mask being worn by the assailant as well as a better picture of the assailant' s

clothing.

                                              Photo 4




        15.    I was informed that following the assault, VICTIM 1 suffered severe bruising to

the upper back and shoulder areas. VICTIM l ' s injuries were photographed and documented as

evidence.

        16.     Since the July 27, 2020, attack on VICTIM 1, myself and other investigators have

reviewed hours of open source live feeds of the protests in Portland, Oregon. These live feeds

 Page 9- Affidavit of Christopher Tamayo                         USAO Version Rev. April 2018
          Case 3:20-mj-00209          Document 1        Filed 08/18/20       Page 11 of 18




were captured by individuals on cellphones and other media storage devices which uploaded the

video and audio feeds to the internet in real time (livestream). The live streams are posted on

open source public soc"ial media platforms like YouTube, Facebook and Instagram.

During our review of the hours of posted streams from the early morning hours of July 27 th

through July 28th, we were able to see the assailant in different angles . By observing the same

incident from different streamers, myself and other investigators were able to observe the

attacker prior to the assault and after the assault. This was beneficial to the investigation as we

were able to observe specific identifiers.

        17.     I was able to observe another streamer feed on Y ouTube located at:

https: //www.youtube.com/watch?v=egDAxcP8dt0             I noted that at the 2:55:07 mark, a moment

just after the assault, the view of the assailant shows a glimpse of the assailant ' s gray sweatshirt

which reveals it has black lettering on the front. The assailant is still holding the bat. Photo 5

below depicts two frames of the video at the 2:55 :07 mark. Photo 5:




 Page 10 - Affidavit of Christopher Tamayo                         USAO Version Rev. April 2018
          Case 3:20-mj-00209          Document 1         Filed 08/18/20      Page 12 of 18




        18.    On August 2, 2020, the U.S. Marshals Service dish·ibuted a bulletin to law

enforcement agencies in the Portland Metropolitan area seeking assistance in identifying the

wanted assailant. This bulletin included both the full body photo (Photo 7) and many close-ups

of the assailant' s face. As a result, other investigators provided assistance with the investigation.

FPS SA James Wells provided me a picture he took of another feed which he observed on

Facebook that documented the arrest of MA DOLFO. This image provided me a right side view

of the assailant just after the assault. This angle is from the opposite side of the street from the

original assault footage I watched . From this vantage point I noticed the assailant had gray

drawstring back pack, black bandana face mask as well as the wooden bat. A closer inspection of

the bat revealed that it appears to either have a white sticker or white paint on it.

                                               Photo 6




      1 Lt e    0   Com    nt    p                                                            0


 Page 11 - Affid avit of Christopher Tamayo                        USAO Version Rev. April 201 8
          Case 3:20-mj-00209         Document 1        Filed 08/18/20      Page 13 of 18




        19.    During the review of the video feeds from the posted live streams, investigators

discovered other images of the assailant from different angles and in different lighting. In Photo

7, the lighting is better which allows for me to see the detail in the facial mask as well as the gray

draw string back pack' s black stripes that the assailant was wearing.

                                       Photo 7




 Page 12 - Affidavit of Christopher Tamayo                        USAO Version Rev. April 2018
           Case 3:20-mj-00209          Document 1         Filed 08/18/20   Page 14 of 18




        20.     In the photo (Photo 8) at right, which was

taken from a feed that was on July 27, 2020, several hours

after the attack, I was able to observe a closer view of the

assailant' s face and gray draw string backpack. I also

observed a cellphone in the assailant's pocket which I

circled in red. Photo 8 (at right) .

        21 .    From that same feed, I also observed a

slightly blurred view of the assailant' s face and lettering on

his sweatshirt. HSI SA Guy Gino provided me with a

picture from that feed which is depicted in Photo 9 (below):




 Page 13 - Affidavit of Christopher Tamayo                        USAO Version Rev. April 2018
         Case 3:20-mj-00209        Document 1       Filed 08/18/20     Page 15 of 18




       22.    On August 17, 2020, at approximately 11 :50 PM DUSM Loguidice observed a

male individual in the Rock Creek area wearing the exact same clothing as worn by the assailant

on July 27, 2020. He exited an apartment wearing the same gray and black Hollister sweatshirt,

darkjeans and black and white converse sneakers with white shoelaces and was carrying the

same gray draw string backpack. As DUSMa Loguidice and Lobell watched, they observed the

individual get into the passenger seat of a silver 1993 Honda Accord bearing Washington license

plate BSJ0288 drive away.

       23.    DUS Ms Loguidice and Lobell followed the vehicle to 2281 NW 185 th Ave where

it pulled into park at the Chevron gas station. DUSM Lobell contacted the Washington County

Sheriff's Office (WCSO) dispatch to request assistance. DUSM Lobell described the vehicle, the

physical and clothing description of the passenger and explained there was probable cause to

arrest the individual for Assault. A few minutes later, WCSO deputies pulled behind the Honda

Accord and activated their emergency lights. DUSM Loguidice and Lobell approached the

vehicle with WCSO deputies and upon looking at the passenger' s face, they both immediately

recognized the passenger as the assailant. The passenger stepped out of the vehicle and DUSM

Loguidice and Lobell placed him into handcuffs without incident. The passenger was identified

as Dakotah Ray HORTON, DOB : 08/12/1996.

       24.    After he was placed in handcuffs, DUSM Lobell conducted a search incident to

arrest of HORTO    and located a HiPoint 9mm semi-auto firearm in a holster inside HORTON ' s

waistband concealed by his sweatshirt. DUSM Lobell also located a black Samsung Galaxy 7

phone in HORTON's back right pocket. Both were taken as evidence.

       25 .   DUSM Lobell took the following photograph (Photo 10) of HORTON after his


 Page 14 - Affidavit of Christopher Tamayo                    USAO Version Rev. April 2018
         Case 3:20-mj-00209       Document 1      Filed 08/18/20    Page 16 of 18




August 17 arrest. Reviewing this photo, I believe HORTON to be the person who assaulted

Victim l with a baseball bat.

                                   Photo 10




 Page 15 - Affidavit of Christopher Tamayo                 USAO Version Rev. April 2018
         Case 3:20-mj-00209        Document 1        Filed 08/18/20       Page 17 of 18




       26.    DUSM Loguidice spoke to the driver of the Honda who informed that she had

met HORTON on Facebook, and it was the first time they met in person. She stated that she

came to pick up the HORTON because they were going to a wedding in Chehalis, Washington.

DUSM Lobell asked the driver if HORTO        had any other belongings in her vehicle. She stated

that he had a backpack in the backseat. She retrieved the backpack from the back seat and

handed it to DUSM Loguidice who recognized it as the same gray drawstring backpack the

assailant was wearing when VICTIM 1 was assaulted with a baseball bat. DUSM Lobell seized

the backpack as evidence. I took a photograph of the gray adidas draw string backpack which is

depicted in Photo 11 below.

                                             Photo 11




                                          Conclusion

       27.    Based on the foregoing, I have probable cause to believe, and I do believe, that

Dakotah Ray HORTO       violated Title 18 U.S .C § 11 l(b). I therefore request that the Court issue

a criminal complaint and arrest warrant for Dakotah Ray HORTON. Prior to being submitted to

the Court, this affidavit, the accompanying complaint and the arrest warrant were all reviewed by


 Page 16 - Affidavit of Christopher Tamayo                      USAO Version Rev. April 2018
          Case 3:20-mj-00209         Document 1        Filed 08/18/20      Page 18 of 18




Assistant United States Attorney (AUSA) Leah K. Bolstad, and AUSA Bolstad advised me that

in her opinion the affidavit and complaint are legally and factually sufficient to establish

probable cause to support the issuance of the requested criminal complaint and arrest warrant.




                                                      Christopher Tamayo
                                                      Deputy United States Marshal
                                                      United States Marshal Service



       Subscribed and sworn to before me this    __j_j_ day of August 2020.

                                                      United States Magistrate Judge




 Page 17 - Affidavit of Christopher Tamayo                       USAO Version Rev. April 2018
